Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on July 29, 2022. Claims 1, 13-26, and 30 were pending in the Application. Applicant has noted that claim 30 was erroneously indicated as withdrawn. Examiner acknowledges a typographical error in the Non-Final Rejection Office Action dated 04/29/2022 where claim 30 was indicated as withdrawn, and should have been indicated as examined. Claims 1, 14-26, and 30 are amended. No new claims have been added. No new claims have been canceled with claims 2-12 and 27-29 remaining withdrawn from consideration. Claims 1 and 30 are the independent claims, the remaining claims depend, directly or indirectly, on Claim 1. Thus Claims 1, 13-26, and 30 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of 35 U.S.C. § 101, Applicant respectfully disagrees that the claims are directed to the abstract idea of "using a wallet" which is grouped under "Certain Methods of Organizing Human Activity of fundamental economic practices or principles" (2019 Revised Patent Subject Matter Eligibility Guidance). Applicant submits that the claimed subject matter provides for practical application integrating the alleged abstract idea, improving upon pre-existing approaches of transferring of cryptocurrency in terms of security and user experience, at the least. Applicant further notes that in view of the amendment to the claims the allegations of claim limitations representing intended use no longer stand. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Examiner has considered these arguments and is not persuaded. Examiner maintains that the currently amended claims 1, as well as the currently amended claim 30, do not overcome the current rejection under 35 U.S.C. § 101. Examiner has applied the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) to the currently amended claims, and notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in the Non-Final Rejection Office Action dated April 29, 2022, paragraphs 31-37, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “using a wallet” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” However, the language “using a wallet” no longer appears in the amended claims.
Examiner notes that claim 1 recites “[AltContent: connector][AltContent: connector]creating at least one provisional account allocated for at least one recipient; transmitting at least one transaction transferring an overall value of cryptocurrency from an account … to the at least one provisional account, the at least one transaction is configured to be recorded …; generating a plurality of signed transactions transferring a plurality of partial values … from the at least one provisional account to at least one receiving account associated with the at least one recipient, a sum of the plurality of partial values does not exceed the overall value; transmitting the plurality of signed transactions to … configured to transmit at least one of the plurality of signed transactions transferring … from the at least one provisional account to the at least one receiving account, wherein the at least one of the plurality of signed transactions being transmitted … without physically attending to the ...” describing mere “financial account management,” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner further notes the additional element of “the networked connected cryptocurrency wallet configured … wherein … being transmitted … without physically attending …” is neither functionality, as in claim 1, nor a part of the “limited access cryptocurrency wallet device,” as in claim 30, therefore, does not represent a practical application of the abstract idea and does not improve the “limited access cryptocurrency wallet.”
Hence, claims 1, 13-26, and 30 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), Written Description, for paragraph 39 (claim 1) of the Non-Final Rejection Office Action dated April 29, 2022, Applicant amended Claim 1 to recite "wherein transmission of the at least one of the plurality of signed transactions by the network connected cryptocurrency wallet is effected without physically attending to the limited access cryptocurrency wallet", thus clarifying the claimed subject matter in line with the passages in the specification referred to by the Examiner.
Examiner has considered this argument and is not persuaded. Examiner notes that Applicant amendment for claim 1 is actually recited as “transmitting …, wherein the at least one of the plurality of signed transactions being transmitted by the network connected cryptocurrency wallet without physically attending to the limited access cryptocurrency wallet.” However, the specification does not adequately inform one of ordinary skill how the limitation “without physically attending to the limited access cryptocurrency wallet” is to be performed. PGPub US 20220051240 A1, [0095]-[0096], discloses “without physically attending to the limited access cryptocurrency wallet” relative to the creation of signed transactions created in advance and not disclosing the transmitting of the signed transactions as being claimed. See also PGPub US 20220051240 A1, [0142]. 
PGPub US 20220051240 A1, FIG. 2, item 202, and [0109] recites “However … the user 202 may disconnect the hot wallet …”, while PGPub US 20220051240 A1, [0139], recites “… in response to an instruction received from the user 202 … who may wish to transfer cryptocurrency to one or more recipients”, the fact that a user is present and/or the wallet is not necessarily disconnected means the “limited access cryptocurrency wallet” (PGPub US 20220051240 A1, [0061]-[0062], disclose hot wallet is a limited access cryptocurrency wallet) is being physically attended to. Therefore, the Specification lacks a teaching of the “transmitting … wherein the at least one of the plurality … without physically attending …” at least without a user being present in the “hot wallet” embodiment. Applicant has shown, according to MPEP § 2161.01 (I) that “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” Therefore, as the specification lacks a teaching of the “transmitting … wherein the at least one of the plurality … without physically attending …” at least without a user being present, Applicant has not provided sufficient detail such that one of ordinary skill would understand how the function of "transmitting... without physically attending to the limited access cryptocurrency wallet" is to be performed. Particularly, when Applicant's Specification discloses a user being present and directing the actions of transmitting..., as in FIG. 2, item 202, where the “user 202” is in the vicinity of the limited access and network connected wallet … Therefore, the written description is not necessarily met. Examiner does not hereby rescind the rejections of 35 U.S.C. § 112(a), Written Description, for paragraph 39 (claim 1) of the Non-Final Rejection Office Action dated April 29, 2022.
In the context of 35 U.S.C. § 112(a), Written Description, for paragraph 40 (claim 14) of the Non-Final Rejection Office Action dated April 29, 2022, Applicant respectfully disagrees and refers to the dictionary definition of the term "distribution" as can be found for example on Merriam Webster available at: www.merriam-webster.com/dictionary/distribution, according thereto distribution is "the act or process of distributing", where the term "distributing" is further defined as "to divide among several or many", "to spread out so as to cover something", "to give out or deliver especially to members of a group", "to place or position so as to be properly apportioned over or throughout an area", and so forth. See also for example Cambridge available at: http//dictionary.cambridge.org/dictionary/english/distribution: "the process of giving things out to several people, or spreading or supplying something". Applicant respectfully submits that FIG. 5 which depicts an apportioning of a plurality of partial values among a plurality of signed transactions generated, such that for a same nonce and partial value i for 1 <=i<=N there are M signed transactions generated to which the nonce and partial value i are apportioned, thus FIG. 5 is indeed an illustration of a distribution, contrary to the allegation made in the Office Action. Applicant further notes that the phrase "flat distribution" is a term of art referring to a uniform distribution, where the adjective "flat" hints to the shape of the graphical depiction of the probability density function for a continuous uniform probability distribution. Applicant thus submits that the aforesaid feature is fully supported by the specification as to convey that the inventor(s) had possession of the claimed subject matter at the time the application was filed.
Examiner has considered this argument and is not persuaded. Examiner notes that while Merriam-Webster defines “distribution” it does not provide one of ordinary skill in the art as to what is a “flat distribution.” PGPub US 20220051240 A1, [0170], recites “… the limited access cryptocurrency wallet 102 may generate the set of signed transactions for one or more of the provisional accounts as a flat distribution of the predefined overall value according to a predefined granularity …” with [0171]-[0172], and [0175] reciting similar language. Specification lacks support for the claim language “… the plurality of signed transactions constituting a flat distribution …”, in particular as to the limitation “a flat distribution” and how a flat distribution is being defined. Therefore, according to MPEP § 2161.01 (I), “the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.  Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983).” Therefore, the written description is not necessarily met. Examiner does not hereby rescind the rejections of 35 U.S.C. § 112(a), Written Description, for paragraph 40 (claim 14) of the Non-Final Rejection Office Action dated April 29, 2022.
In the context of 35 U.S.C. § 112(a), Written Description, for paragraph 42 (claims 23 and 26) of the Non-Final Rejection Office Action dated April 29, 2022, Applicant respectfully disagrees and refers for example to par. 39, 42, 101, 108, 222, 229-231 which provide ample support to the aforesaid feature and answer all these questions in full, to vit: “the limited access cryptocurrency wallet is informed of a remaining value of cryptocurrency available in one or more unusable transactions by inserting one or more limited length strings to the limited access cryptocurrency wallet via a limited capacity input interface of the limited access cryptocurrency wallet configured to receive one or more limited length strings. ... The limited capacity input interface 216 may be configured to receive limited and typically very low volume of data which may be manually and/or automatically inserted. For example, the limited capacity input interface 216 may include one or more user interfaces such as, for example, a keyboard, a touchscreen and/or the like for interacting with the user 202 to receive textual strings of data typed in by the associated user 202. In another example, the limited capacity input interface 216 may include a computer punched card reader configured to read data, for example. strings encoded in one or more punched cards inserted manually and/or automatically to the computer punched card reader.” Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Examiner has considered this argument and is not persuaded. Examiner notes that according to PGPub US 20220051240 A1, [0108], a “limited capacity input interface may include” keyboards, touchscreens and punched card readers. However, the specification does not inform one of ordinary skill why each is “limited capacity.” Therefore, the written description is not necessarily met. Examiner does not hereby rescind the rejections of 35 U.S.C. § 112(a), Written Description, for paragraph 42 (claims 23 and 26) of the Non-Final Rejection Office Action dated April 29, 2022.

Claim Objections






Claim 15 is objected to because of the following informalities: “plurality of signed transaction having a partial value … all other signed transaction …” should read “plurality of signed transactions having a partial value … all other signed transactions …”


Claim Interpretation – Intended Use
Regarding claim 26, Examiner notes that the following limitation: “The method of claim 20, … the plurality of signed transactions transmitted to transfer cryptocurrency …” is an intended use of  “an index of a final signed transactions…”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 30, Examiner notes that the following limitations: “code instructions to create …; code instructions to transmit …; code instructions to generate …; code instructions to transmit …” are intended uses of “code instructions”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 



Claim Interpretation – Optional Language
Claim 14, recites the limitation: “… wherein in response to the cryptocurrency being an account based cryptocurrency ..., generating by the limited access cryptocurrency wallet the plurality of signed transactions as constituting a flat distribution …” Therefore, “generating by the limited access cryptocurrency wallet the plurality of signed transactions as constituting a flat distribution” does not necessarily occur in the case “the cryptocurrency is not an account based cryptocurrency.” See MPEP 2013 (I) (C).
Claim 15, recites the limitation: “… wherein in response to an instruction for transferring a value of cryptocurrency to the at least one receiving account, select at least one of the plurality of signed transaction …” Therefore, “select at least one of the plurality of signed transaction” does not necessarily occur in the case “there is no instruction for transferring a value of cryptocurrency to the at least one receiving account.” See MPEP 2013 (I) (C).
As claims 15-19 depend on claim 14, either directly or indirectly, and therefore, disclose the limitation of the optional language of claim 14, claims 15 -19 will also receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 20, recites the limitation: “… wherein in response to the cryptocurrency being a transaction based cryptocurrency (UTXO) ..., generating by the limited access cryptocurrency wallet the plurality of signed transactions as constituting a hierarchical Directed Acyclic Graph (DAG) …” Therefore, “generating by the limited access cryptocurrency wallet the plurality of signed transactions as constituting a hierarchical Directed Acyclic Graph (DAG)” does not necessarily occur in the case “the cryptocurrency is not a transaction based cryptocurrency.”  See MPEP 2013 (I) (C).
As claim 21, depends on claim 20 directly, and therefore, discloses the limitation of the optional language of claim 20, claim 21 will also receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 22, which depends directly on claim 20, recites the limitation: “… wherein in response to an instruction for transferring a value of cryptocurrency to the at least one receiving account, selecting by the network connected cryptocurrency wallet at least a segment of the hierarchical DAG …” Therefore, “selecting by the network connected cryptocurrency wallet at least a segment of the hierarchical DAG” does not necessarily occur in the case “there is no instruction for transferring a value of cryptocurrency to the at least one receiving account.” See MPEP 2013 (I) (C).
As claims 23-25 depend on claim 22 directly, and therefore, disclose the limitation of the optional language of claim 22. Claim 22 depends directly on claim 20, and therefore, claims 23-25 disclose indirectly the limitation of the optional language of claim 20. Claims 23-25 will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 26, recites the limitation: “…, further comprising in response to the at least one recipient using another limited access cryptocurrency wallet, the other limited access cryptocurrency wallet is informed of the value of cryptocurrency transferred …” Therefore, “the other limited access cryptocurrency wallet is informed of the value of cryptocurrency transferred” does not necessarily occur in the case “the recipient does not use another limited access cryptocurrency wallet.” See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



















Claims 1, 13-26, and 30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 13-26 are directed to “a method of transferring cryptocurrency from a limited access cryptocurrency wallet”; and claim 30 is directed to “a limited access cryptocurrency wallet device.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1, 13-26, and 30 are directed to the abstract idea of “financial account management” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic practices or principles” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites the method steps of “creating at least one provisional account allocated for at least one recipient; transmitting at least one transaction transferring an overall value of cryptocurrency from an account … to the at least one provisional account, the at least one transaction is configured to be recorded …; generating a plurality of signed transactions transferring a plurality of partial values … from the at least one provisional account to at least one receiving account associated with the at least one recipient, a sum of the plurality of partial values does not exceed the overall value; transmitting the plurality of signed transactions to … configured to transmit at least one of the plurality of signed transactions transferring … from the at least one provisional account to the at least one receiving account, wherein the at least one of the plurality of signed transactions being transmitted … without physically attending to the ...” which is directed to the abstract idea “financial account management”, and which then, is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one processor”, “a limited access cryptocurrency wallet”, “cryptocurrency”, “a blockchain”, “a plurality of networked computing nodes”, “a network connected cryptocurrency wallet”, “a limited access cryptocurrency wallet device”, and “a non-transitory storage medium”, represents the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as it does no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “financial account management.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “financial account management” using computer technology (e.g., “at least one processor”, “a non-transitory storage medium”). Therefore, the use of this additional element does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 13-26 do not remedy the deficiencies of the independent claim 1 and are rejected accordingly. The dependent claims further refine the abstract idea, “financial account management,” of the independent claim. The dependent claims recite additional elements, in claims 13-14, 17-18, 20, 23-24, and 26, of a “limited access cryptocurrency wallet,” in claims 14-17, 20, 24 and 26, of “signed transactions,” in claims 20-22 and 26, of a “hierarchical Directed Acyclic Graph (DAG), and in claims 23 and 26, of a “limited capacity input interface,” which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more.  Claims 13-26 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “financial account management.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “financial account management.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)). 
Hence, claims 1, 13-26, and 30 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13-26, and 30 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 1 recites “transmitting … the at least one transaction is configured to be recorded in a blockchain by a plurality of networked computing nodes maintained thereof ...” PGPub US 20220051240 A1, [0232], recites “… to generate the signed transactions while unfamiliar with the actual commission value (fee) that will apply in the future when the signed transactions are actually transmitted and need to be recorded in the blockchain” and [0238] recites “… since the commission fee transaction also needs to be recorded in the blockchain, the commission fee transaction transmitted for transferring cryptocurrency …”, and is therefore silent as to a specific “configuration of the transaction to be recorded in a blockchain …” Thus, the specification does not inform one of ordinary skill as to a specific “configuration of the transaction to be recorded in a blockchain” and lacks support for the claim language. Therefore, the written description is not necessarily met. Additionally, similar language is recited in claim 30. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 1 recites “transmitting … wherein the at least one of the plurality of signed transactions being transmitted by the network connected cryptocurrency wallet without physically attending to the limited access cryptocurrency wallet.” The specification does not adequately inform one of ordinary skill how the limitation “without physically attending to the limited access cryptocurrency wallet” is to be performed. PGPub US 20220051240 A1, [0095]-[0096], discloses “without physically attending to the limited access cryptocurrency wallet” relative to the creation of signed transactions created in advance and not disclosing the transmitting of the signed transactions as being claimed. See also PGPub US 20220051240 A1, [0142]. 
 	PGPub US 20220051240 A1, FIG. 2, item 202, and [0109] recites “However … the user 202 may disconnect the hot wallet …”, while PGPub US 20220051240 A1, [0139], recites “… in response to an instruction received from the user 202 … who may wish to transfer cryptocurrency to one or more recipients”, the fact that a user is present and/or the wallet is not necessarily disconnected means the “limited access cryptocurrency wallet” (PGPub US 20220051240 A1, [0061]-[0062], disclose hot wallet is a limited access cryptocurrency wallet) is being physically attended to. Therefore, the Specification lacks a teaching of the “transmitting … wherein the at least one of the plurality … without physically attending …” at least without a user being present in the “hot wallet” embodiment. Applicant has shown, according to MPEP § 2161.01 (I) that “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” Therefore, as the specification lacks a teaching of the “transmitting … wherein the at least one of the plurality … without physically attending …” at least without a user being present, Applicant has not provided sufficient detail such that one of ordinary skill would understand how the function of "transmitting... without physically attending to the limited access cryptocurrency wallet" is to be performed. Particularly, when Applicant's Specification discloses a user being present and directing the actions of transmitting..., as in FIG. 2, item 202, where the “user 202” is in the vicinity of the limited access and network connected wallet … Therefore, the written description is not necessarily met. Additionally, similar language is recited in claim 30. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). 	
Claim 14 recites “The method of claim 13…, generating … as constituting a flat distribution … according to a granularity of the plurality of partial values …” PGPub US 20220051240 A1, [0170], recites “… the limited access cryptocurrency wallet 102 may generate the set of signed transactions for one or more of the provisional accounts as a flat distribution of the predefined overall value according to a predefined granularity …” with [0171]-[0172], [0175] and [0176] reciting similar language. However, the term “flat distribution” is not defined by the Specification. While [0176] recites “The limited access cryptocurrency wallet 102 may generate the predefined flat distribution 500 as a multi-dimension distribution by duplicating each of the signed transactions transaction(m,n) (m=1, . . . , M; n=1, . . . , N) where each of the signed transactions is extended to define one of J receiving accounts” it does not provide a transformation, formula, or algorithm that one of ordinary skill can use to turn these inputs into a “flat distribution” (compared to say a “normal distribution” which is generated by means of the known “probability density function”. Therefore, Applicant has not informed one of ordinary skill as to how the function of “generating … as constituting a flat distribution …” is to be performed (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 23 recites “The method of claim 22, … inserting … via a limited capacity input interface …” Claim 26 recites “The method of claim 20, … inserting … via a limited capacity input interface …”  PGPub US 20220051240 A1, [0108], recites a “limited capacity input interface may include” keyboards, touchscreens and punched card readers. However, the specification does not inform one of ordinary skill why each is “limited capacity.” Therefore, the written description is not necessarily met. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claims 13-26 and 29 are also rejected as each depends from either claims 1, 14, 23, and/or 26.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-26, and 30 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claim 1 recites “transmitting … the at least one transaction is configured to be recorded …;” Additionally, similar language is recited in claim 30.
Claim 20 recites “… wherein the hierarchical DAG distributes ...”
Claim 23 recites “The method of claim 22, further comprising … interface being configured to receive at least one limited length string.”
The claim limitations above do not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Claims 13-26 and 29 are also rejected as each depends from either claims 1, 20 and/or 23.


Unclear Scope
Claim 1 recites “transmitting … wherein the at least one of the plurality of signed transactions being transmitted by the network connected cryptocurrency wallet without physically attending to the limited access cryptocurrency wallet.” However, the transaction cannot be transmitted without initially receiving the transactions. Specifically, via physical connection between the network connected cryptocurrency wallet” and the “limited access cryptocurrency wallet. Thus, a contradiction exists as it is not possible to transmit between connected entities without being physically attended to. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989))
Claim 16 recites “… generating, by the limited access cryptocurrency wallet the plurality of signed transactions transferring …” It is not clear whether “transferring …” is an action performed by “the limited access cryptocurrency wallet” or by “the plurality of signed transactions”, then “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 19 recites “… which at least one transaction is recorded …” However, this step is unattributed. According to claim 1, from which claim 19 depends, the claimed method is performed by “at least one processor of a limited access cryptocurrency.” Claim 22 recites “… wherein each signed transaction … is marked unusable”, and claim 25 recites “… which transaction is recorded …” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 13-26 and 29 are also rejected as each depends from either claims 1, 16, and/or 19.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
According to claim 1, the “at least one of the plurality of signed transactions …” is transmitted “without physically attending to the limited access cryptocurrency wallet.” Claim 17, which depends indirectly from claim 1, recites transmitting “at least one of the plurality of signed transactions” but without the restriction of “without physically attending to the limited access cryptocurrency wallet.”
In order for a dependent claim to comply with 35 U.S.C. § 112(d), the dependent claim is required to contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. Therefore, claim 17 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion



























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyuga et al (U. S. Patent Application Publication No. 20190378119 A1) – Wallet Device for Cryptocurrency and Method of Signature For The Use Thereof
Hyuga recites a wallet device comprising, a central control server device to accept a trading request data from external, a transaction manage device, a hot wallet server device, a cold wallet server device and a remote signature device, the transaction manager device comprising unit to create/output transaction data conforming to the bitcoin network in the internet, is located in-between the central server device creating internal format model transaction and other devices group of hot wallet server device, cold wallet server device and the remote signature device performing to sign multi-signatures, providing more secured wallet device for cryptocurrency Hyuga was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692